DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 7-8, 15-16, and 21 have been cancelled; Therefore, Claims 1-6, 9-14, and 17-20 are currently pending in application 16/438,315.

Allowable Subject Matter
Claims 1-6, 9-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to mismatched driver detection within a ride-sharing platform. Each independent claim identifies the uniquely distinct features “displaying, by a computing device or a ride-sharing platform via ride-sharing applications installed on a plurality of passengers' phones, a pop-up in each of the ride-sharing applications for obtaining an evaluation if a current driver matches a driver listed in the ride-sharing application; obtaining a set of evaluations from the ride-sharing applications; determining a convergence point number based on a plurality of historical evaluations for a plurality of historical drivers collected by the ride-sharing platform, wherein the convergence point number is a number of evaluations required for accurate identification wherein the determining the convergence point number comprises: for each of the plurality of historical drivers, determining a historical identification rate when each historical evaluation for the historical driver is added to obtain a sequence of historical identification rates; determining a fluctuation rate based on each pair of neighboring identification rates in the sequence of historical identification rates; and determining the convergence point at which the fluctuation rate is stabilized; computing an identification rate based on the set of evaluations and the convergence point number; verifying the current driver based on a comparison of the identification rate to a threshold match rate;2Application No.: 16/438,3 15 Attorney Docket No.: 55KS-294999Client Ref. No.: D19F00585USand blocking, if the identification rate is below the threshold match rate, a user account of the current driver in the ride-sharing platform.”  The closest prior art, Hodge et al. (US 2020/0349666 A1) disclose conventional ridesharing user identification systems/ methods.  However, Hodge fails to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1, 9, and 17 include specific limitations for mismatched driver detection within a ride-sharing platform, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; add unconventional steps that confine the claim to a particular useful application; and/or the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 3, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629